

115 HR 2969 IH: Move Ownership and Responsibility to Encourage Makerspaces Act of 2017
U.S. House of Representatives
2017-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2969IN THE HOUSE OF REPRESENTATIVESJune 20, 2017Mr. Takano (for himself and Mr. Schneider) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Federal Assets Sale and Transfer Act of 2016 to allow the Federal Government to lease
			 or sell abandoned or unused Federal civilian real properties for use as
			 makerspaces, and for other purposes.
	
 1.Short titleThis Act may be cited as the Move Ownership and Responsibility to Encourage Makerspaces Act of 2017 or the MORE Makerspaces Act. 2.Use of abandoned or unused Federal civilian real properties as makerspaces (a)In generalThe Federal Assets Sale and Transfer Act of 2016 (Public Law 114–287; 40 U.S.C. 1303 note) is amended—
 (1)in section 2— (A)in paragraph (9), by striking and at the end;
 (B)in paragraph (10), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new paragraph:
						
 (11)assisting Federal agencies in leasing or selling abandoned or unused Federal civilian real properties for use as makerspaces.;
 (2)in section 3, by adding at the end the following new paragraph:  (10)MakerspaceThe term makerspace means a community space that—
 (A)provides access to tools, technology, and knowledge for learners and entrepreneurs; (B)results in the prototyping or creation of physical goods; and
 (C)supports the development of educational opportunities for personal growth, workforce training, and early stage business ventures.;
 (3)in section 11(a)(2), by adding at the end the following new subparagraph:  (D)Federal civilian real properties that have sufficient square footage, technological capabilities, and community accessibility for use as makerspaces.; and
 (4)by adding at the end the following new section:  26.Review process for makerspaces (a)Review processThe Board shall establish a review process through which a Federal agency may lease or sell an abandoned or unused Federal civilian real property for use as a makerspace.
 (b)Outreach campaignThe Board shall establish an online public campaign to inform local municipalities of the review process established under subsection (a).
 (c)Notification to Members of CongressWith respect to each abandoned or unused Federal civilian real property identified through the review process established under subsection (a), the Board shall notify the Member of Congress in whose district the property is located so that the Member can inform the local municipality and community of the opportunity to use such property as a makerspace. Each such notification shall include the name of the location, address, and square footage of the property and a brief explanation of the opportunity to use such property as a makerspace.
 (d)ReportNot later than 18 months after the date of the enactment of the Move Ownership and Responsibility to Encourage Makerspaces Act of 2017, and annually thereafter, the Board shall publicly post online a report that includes the following:
 (1)The total number and locations of abandoned or unused Federal civilian real properties identified through the review process established under subsection (a) during the one-year period preceding the date on which the report is posted.
 (2)Brief descriptions of each Federal civilian real property used as a makerspace during the one-year period preceding the date on which the report is posted, including the amount of community participation in the development of the makerspace, the technologies and innovation developed in the makerspace, and any other information that the Board considers appropriate.
 (3)Recommendations to improve the review process established under subsection (a).. (b)Clerical amendmentThe table of contents for such Act is amended by adding at the end the following new item:
				
					
						Sec. 26. Review process for makerspaces..
			